Opinión concurrente emitida por el
Juez Asociado señor Corrada Del Río,
a la cual se uñé el Juez Asociado Señor Hernández Denton.
Nos vemos precisados a emitir un voto para concurrir con el resultado de la sentencia, pero no con ciertas expre-siones contenidas en ésta las cuales objetamos por conside-rarlas inaceptables y no apropiadas.
H
Se trata de un recurso de revisión presentado por Gladys de los Ángeles Martínez Montañez (en adelante la re-currente), hija adoptiva de Ramón Daniel Martínez Soria, para solicitar que revoquemos la resolución y orden dic-tada por el Tribunal Superior de Puerto Rico, Sala de San Juan, el 12 de septiembre de 1994, mediante la cual de-claró NO HA LUGAR la petición de la recurrente para que *266se deje sin efecto la Resolución de Adopción de 22 de enero de 1992 emitida por el Honorable Juez Angel D. Ramírez Ramírez.
La petición para impugnar la adopción fue instada por la recurrente el 26 de abril de 1994, dos (2) años y tres (3) meses después de decretada la adopción. La recurrente cumplió veintiún (21) años el 20 de noviembre de 1993, por lo que impugnó la adopción cinco (5) meses y una (1) se-mana después de llegar a esa edad.
La recurrente es hija biológica de Gladys Montañez Miranda y Eugenio Figarella Picó, y la segunda hija pro-creada en el matrimonio constituido por ellos. Los padres de la recurrente se divorciaron, por lo cual la recurrente quedó bajo la custodia y patria potestad de su madre.
El 11 de julio de 1977, cuando la recurrente contaba con cuatro (4) años de edad, su madre contrajo matrimonio con Ramón Daniel Martínez Soria. El núcleo familiar estuvo compuesto desde entonces por el matrimonio Montañez Miranda-Martínez Soria, las dos (2) hijas de la señora Montañez Miranda y, posteriormente, por una hija habida como fruto de este matrimonio.
Cuando la recurrente ya había cumplido diecisiete (17) años de edad, el 30 de noviembre de 1989, el señor Martí-nez Soria, padrastro de la recurrente, peticionó ante el Tribunal Superior, Sala de San Juan, la adopción de la recu-rrente y de su hermana, frutos del primer matrimonio de su esposa.
El 22 de enero de 1992, contando la recurrente con die-cinueve (19) años de edad, el tribunal efectuó la vista sobre la petición de adopción. Prestaron el consentimiento a la adopción la madre biológica (esposa del padre adoptante) y el padre biológico de la recurrente, así como la propia recurrente. La adopción fue recomendada de manera favorable por el Departamento de Servicios Sociales.
*267El tribunal de instancia aprobó, mediante sendas reso-luciones, la adopción de la recurrente y la de su hermana por el padre adoptante, el 22 de enero de 1992, y ordenó la inscripción de rigor en el Registro Demográfico.
Dos (2) años y tres (3) meses después de haber sido de-cretadas las adopciones, el 26 de abril de 1994, la recu-rrente impugnó su adopción mediante una moción presen-tada ante el tribunal de instancia.
En dicha moción alegó que cuando cumplió los veintiún (21) años de edad, allá para el 20 de noviembre de 1993, buscó ayuda para mudarse del seno familiar y del control total al cual era sometida. Adujo haber sido víctima de abuso sexual por su padrastro, luego padre adoptante, desde los trece (13) años de manera ininterrumpida hasta que se mudó del hogar.
En la súplica de su moción solicitó que no deseaba cons-tar como hija del padre adoptante en el Registro Demográ-fico y no deseaba llevar el apellido de éste.
El tribunal de instancia dictó una orden el 16 de mayo de 1994 para requerir a la recurrente que notificara con una copia de la moción impugnatoria a la Procuradora de Relaciones de Familia y a la parte adoptante y su abogado. Ordenó a la Secretaría del tribunal que notificara con una copia de la moción a la Fiscalía de Distrito para procesar la acción criminal correspondiente.
La recurrente pidió la reconsideración de dicha orden el 31 de mayo de 1994. Indicó que había notificado su moción a la Procuradora de Relaciones de Familia. Repitió las ale-gaciones de su moción original. Cuestionó la autoridad o facultad del padre adoptante para expresar su consenti-miento a lo solicitado y alegó que el consentimiento pres-tado por el padre adoptante en el procedimiento de adop-ción no fue ratificado por ella. Pidió que se dejara sin efecto la orden de notificar al padre adoptante o a su abogado con una copia de su moción.
*268El tribunal de instancia, mediante Orden de 22 de julio de 1994, luego de considerar la referida moción de reconsi-deración, dictaminó que se le notificara al padre adoptante la moción, “por esta [sic] parte indispensable”. Apéndice V.
Mediante “Moción al Amparo de la Regla 43 de Procedi-miento Civil sobre Solicitud de Determinaciones de Hecho y de Derecho Adicionales/Moción de Reconsideración” de 17 de agosto de 1994 (Apéndice VI), la recurrente reiteró su interés de que se revocase la resolución de adopción y que se borrara el apellido de su padre adoptante de su inscrip-ción de nacimiento; sostuvo que estuvo impedida, por ra-zón de controles familiares, de recurrir al tribunal hasta dos (2) años y tres (3) meses de emitida la resolución de adopción; alegó que el término de dos (2) años no aplica a los menores de edad, y expresó que “[s]e interesa de este Honorable Tribunal provea el remedio solicitado o determine cuál es el remedio que deba ser radicado y se provea de las guías que esta parte debe seguir”. (Enfasis suplido.) Apéndice VI, pág. 4.
El tribunal de instancia, mediante Resolución de 12 de septiembre de 1994, expresó que examinada la moción para solicitar que se dejara sin efecto la resolución de adopción, la solicitud de reconsideración, la moción contes-tando moción de relevo y demás escritos presentados, re-solvía declarar NO HA LUGAR la moción para solicitar que se dejara sin efecto la resolución de adopción conforme con el Art. 613E del Código de Enjuiciamiento Civil, 32 L.P.R.A. ant. see. 2697.
hH h-i
Adviértase que el tribunal a quo, mediante Orden de 22 de julio de 1994, dictaminó que se le notificara la moción que pretendía anular la adopción al padre adoptante(1)
*269La recurrente se negó a cumplir con dicha orden me-diante la Moción de 17 de agosto de 1994. (2) Sostuvo “[q]ue el padre adoptante no es parte indispensable en esta peti-ción porque lo que se va a evaluar no en [sic] si hubo o no el abuso sexual sino que la peticionaria repudia el apellido de éste por las razones expresadas”. (Enfasis en el original).(3)
No puede haber duda de que si el tribunal a quo to-maba, como lo hizo, la petición de la recurrente como una acción para impugnar la adopción, el padre adoptante era una parte indispensable en el procedimiento. En un proce-dimiento de adopción las partes son: el o los adoptados; el o los adoptantes; el fiscal de distrito correspondiente o el Procurador de Relaciones de Familia; los padres del adop-tado, cuando su presencia sea indispensable,(4) y en su de-fecto, el tutor o defensor judicial del menor designado, los consejeros y representantes del Departamento de Servicios Sociales. menor v. J.L.E.M., menor, 124 D.P.R. 910, 923-924 (1989).
Siendo el padre adoptante una parte indispensable en la adopción, igualmente lo será en un procedimiento para su impugnación, máxime cuando se formulen alegaciones en su contra.
La Regla 16.1 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III) dispone:
Las personas que tuvieren un interés común sin cuya pre-sencia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas según corresponda. Cuando una persona que deba unirse como de-mandante rehusare hacerlo, podrá unirse como demandada.
Una parte indispensable es aquella que podría ver afec-tados sus derechos e intereses al momento de dictarse una *270sentencia o resolución por no encontrarse presente en el litigio. Véanse: Fuentes v. Tribl. de Distrito, 73 D.P.R. 959, 981 (1952); Pueblo v. Henneman, 61 D.P.R. 189,194 (1942). La regla persigue que la persona que no esté presente quede protegida de los efectos legales de la sentencia y así evitar la multiplicación innecesaria de pleitos. Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989); Hernández Agosto v. López Nieves, 114 D.P.R. 601, 604-605 (1983); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 412-413 (1982); Pérez Ríos v. Hull Dobbs, 107 D.P.R. 834, 841 (1978).
Es evidente que si la impugnación de la adopción es efectiva, afectará los derechos e intereses del padre adoptante.
La omisión de una parte indispensable es motivo para desestimar un pleito. Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, 816 (1983). Máxime cuando la parte se negó a cumplir con la orden del tribunal a quo para que se notifi-cara al padre adoptante por ser éste una parte indispensable. Entendemos que este fundamento justifica, por sí sólo, denegar la moción de impugnación de adopción presentada por la recurrente.
hH hH t — 1
Nuestra sentencia deja sin efecto la dictada por el tribunal de instancia y se devuelve el caso a dicho tribunal para procedimientos ulteriores compatibles con lo aquí expuesto. Concurrimos con ese resultado, luego de advertir que en la propia sentencia se expresa que “[d]e no acumu-larse las personas referidas [el padre adoptante y el padre biológico] como partes en el proceso de impugnación de adopción, procedería la desestimación de la causa de acción”. Sentencia, pág. 263.
Objetamos, por considerarlas inaceptables e impropias, las siguientes expresiones contenidas en la Sentencia:
*271Tenemos ante nos un asunto importante que reviste un gran interés público. Se trata de la cuestión de si el término de dos (2) años que establecía el Art. 613E de la Ley de Procedimientos Legales Especiales, 32 L.P.R.A. ant. see. 2697, para impugnar una adopción —cuando es el propio hijo adoptivo, que fuera adoptado siendo menor de edad, quien la impugna— debe co-menzar a decursar una vez el menor adoptado llegue a la mayoridad.
Lo anterior no obstante, nos vemos impedidos de adjudicar la controversia en esta ocasión. Independientemente de los méri-tos de los planteamientos esbozados ante nos por la recurrente, nos vemos impedidos de atender su reclamo debido a que la sentencia recurrida se dictó sin jurisdicción por falta de parte indispensable, toda vez que nunca se notificó acerca de la ac-ción al padre adoptante ni al padre biológico de la recurrente. (Escolio omitido.) Sentencia, pág. 258.
Consideramos que dichos señalamientos podrían indu-cir a las partes a pensar que hemos prejuzgado dicha con-troversia y que hemos tenido un gran interés en resolverla, y que hemos devuelto el caso a instancia con el propósito de que, una vez se acumulen las partes indispensables en el proceso, el caso sea traído de nuevo ante nuestra consideración. En consecuencia, y en vista de que la cues-tión ante nos que da lugar a nuestra sentencia es la falta de parte indispensable, es nuestro criterio que tales seña-lamientos resultan innecesarios e impropios. Adviértase que el cuadro fáctico que se nos presenta no cuenta con la comparecencia de las partes indispensables y, además, surge del expediente que la propia recurrente pudiera te-ner interés en otros remedios que redunden en no tener que llevar el apellido del padre adoptante.
No estamos adjudicando o intimando que la acción de impugnación de adopción en este caso es procedente o improcedente.

í1) Apéndice V.


(2) Apéndice VI.


(3) Apéndice VI, pág. 3.


(4) No es indispensable la presencia de los padres o del tutor del adoptado en los casos en que los padres hayan renunciado previamente a la patria potestad del menor y transferido su custodia al Departamento de Servicios Sociales. 32 L.P.R.A. ant. see. 2691.